Citation Nr: 0523857	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  95-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran was in the Reserves from June 1987 to November 
1992.  She had active duty for training from June 24, 1988 to 
September 30, 1988 and inactive duty for training on various 
occasions between October 1988 and November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied service connection for 
PTSD.

In September 1995, the veteran appeared before a hearing 
officer at the Phoenix, Arizona, RO.

In February 1997, the Board remanded the issue of service 
connection for PTSD for further development, including: 
obtaining medical records of psychiatric treatment; obtaining 
the veteran's personnel records; obtaining documentation of 
the claimed April 1989 rape; determining the character of the 
veteran's discharge; obtaining information regarding any 
restraining orders issued; and obtaining complete 
psychological testing by VA; and obtaining a special 
psychiatric examination by a panel of VA psychiatrists.

In April 2004, the Board remanded the issue on appeal for a 
Board hearing, as requested by the veteran.

In June 2005, the veteran appeared before the undersigned 
Veterans Law Judge at a videoconference hearing.






FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is no medical evidence of a causal nexus between 
current PTSD symptomatology and the claimed in-service 
stressors, and there is no credible supporting evidence that 
the claimed in-service stressors actually occurred.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5104, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a May 2001 letter, following a Board remand for further 
development, the RO notified the veteran of the information 
and evidence needed to substantiate and complete her claim 
for PTSD, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to tell the RO whether 
there was any additional information or evidence she thought 
would support her claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  
It is noted that the original rating decision on appeal for 
service connection for PTSD was in September 1994, more than 
six years prior to the enactment of the VCAA.  Therefore, the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying his claim.  Nonetheless, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the present transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service records and service 
medical records are on file and the RO has obtained all 
available post-service VA and private medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, the 
veteran has been afforded VA medical examinations in March 
1994 and December 2002 (2) in connection with her claim for 
service connection for PTSD. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran was in the Reserves from May 1987 to November 
1992.  She served on active duty for training at Great Lakes 
Naval Station from June 1988 to September 1988.  The veteran 
reported to a Reserve unit in Phoenix, Arizona, in October 
1988 and performed inactive duty training drills (IDT) at 
various times between that date and her discharge in November 
1992.

Potential stressors

In October 1993, the veteran claimed entitlement to service 
connection for PTSD based on an April 1989 rape.

At her September 1995 RO hearing, the veteran's 
representative alleged that the veteran was sexually attacked 
and physically raped on two occasions during Reserve drills 
and the veteran testified regarding two occasions of claimed 
rape.

In a December 1999 VA Mental Health Interdisciplinary Intake 
and Assessment note, the veteran reported that she had been 
raped 11 times while in the military.
In a May 2002 VA Vet Center letter, a social worker stated 
that the veteran reported being raped three times while in 
the military.

In a December 2002 VA examination, the veteran reported she 
had been sexually assaulted "...a couple of times."

Claim of rape at Great Lakes Naval Station in 1988

In a May 2002 letter, the veteran's VA social worker said 
that the veteran reported being raped at Great Lakes Naval 
Station in 1988 and that, when she reported the rape, the 
rapist's friends pushed her down a flight of stairs causing 
injury to her right arm, head and neck.  There are no service 
records reflecting a reported rape or service medical records 
reflecting treatment for any sexual trauma.  Service medical 
records do reflect treatment for injuries to the veteran's 
head and neck following a fall down stairs.

This claim of rape was not reported to the RO in her 
September 1995 statement, or to the examiners in her March 
1994 or December 2002 VA PTSD examinations. 

Claim of rape at Phoenix, Arizona, hotel in late 1988 or 
early 1989

In the written statement she submitted to the RO in September 
1995, the veteran reported that the first time she was raped 
[sometime prior to April 1989] was by a "complete Air Force 
stranger" in Phoenix, Arizona, while performing IDT.  She 
said he followed her to her hotel room, pushed her down onto 
the bed and, notwithstanding her telling him to stop, 
performed oral sex on her.

At her September 1995 RO hearing, the veteran said she 
reported the rape to her supervisor the next day but nothing 
was done about it.

In a May 2002 letter, the veteran's VA social worker said 
that the veteran told her that two Air Force personnel raped 
her when she let them into her hotel room in Phoenix, 
Arizona, while she was performing IDT sometime prior to 
Spring 1989.
In her December 2002 VA medical examination, the veteran 
reported that, while performing IDT in Phoenix, Arizona, late 
in 1988, she let two men into her hotel room who were not in 
her unit, that she kept saying "stop" and that "only one 
did it."  

The veteran did not report this claim of rape to the 
examining physician in her March 1994 VA examination. 

Claim of rape at April 1989 IDT

The veteran attended an IDT at Sycamore Creek, Arizona, April 
16-17, 1989.  

In a March 1994 VA examination, the veteran reported that she 
was sexually assaulted during a reserve weekend in 1989 and 
another woman was raped and assaulted by five men.  She said 
that later during the weekend she was beaten and raped by an 
orthopedic technician in the unit, that the incident was 
investigated and charges were dismissed.

In the written statement she submitted to the RO at a hearing 
in September 1995, the veteran said that, at that 1989 IDT, 
she saw a woman in her unit sexually active with several men.  
She said she, a girlfriend, and two male fellow reservists 
agreed to sleep in a tent together and she was later raped by 
one of the male fellow reservists with whom she was sharing 
the tent (who she named).  The veteran did not allege that 
any force of any kind was used but, rather, that the fellow 
reservist "took advantage of me" and that her girl friend 
was "having problems of her own" defending herself against 
the other male fellow reservist.  She said the following time 
she drilled she was called into a room and asked to tell her 
Reserve unit leaders about what she heard and saw.  She said 
that fear overwhelmed her, that she "was a coward when it 
came to telling everyone what happened," and she did not 
tell them anything except that sea cadets were given alcohol.  

At her September 1995 RO hearing, the veteran testified that 
a fellow reservist followed her back to her tent and attacked 
her, and that she reported the rape to her commanding 
officer.  Later during the hearing, the veteran said that the 
reservist who had raped her was "one of" the individuals 
who raped her.

In a January 1996 VA clinic note the veteran reported she was 
first raped in 1989 by a fellow reservist at an IDT. 

In a March 2002 VA examination, the veteran reported that she 
and another woman had been sexually assaulted during an April 
1989 IDT, that the other woman had attempted to bring charges 
forward, and that the veteran had her promotion taken away.

In a May 2002 letter, the veteran's VA social worker said 
that the veteran told her she was gang-raped by four men 
during that 1989 IDT, and three other women were raped during 
the same incident.

In an August 2003 letter, her ex-common law husband said the 
veteran told him that she was gang-raped at that 1989 IDT and 
that she and another woman were forced to have sex with 
multiple male partners.
At her June 2005 Board hearing, the veteran testified that 
three men sexually assaulted her during the April 1989 IDT, 
and that other women were assaulted as well.  She said she 
told her Reserve unit leadership about what happened to her.

Claim of rape by counselor subsequent to April 1989

In a January 1996 VA clinic note, the veteran said that she 
was raped [at some unspecified time subsequent to the April 
1989 IDT] by a man the Navy had appointed to be her 
counselor, who is the father of her twin boys. 

In the December 2002 VA examination, the veteran reported 
being raped in 1990 while on a military weekend by someone 
she drilled with, who "got his hand slapped."

At her June 2005 Board hearing, the veteran testified that 
she was attacked in her hotel room by a member of her unit 
she had dated but not slept with, and she later found out he 
was married.

This claim of rape was not reported to the RO in her 
September 1995 statement, to the examining physician in her 
March 1994 VA examination, or to her social worker.  

Claim of rape by ex-common law husband in 1995

In a January 1996 VA clinic note, the veteran said that she 
was recently raped
by her ex-common law husband, the father of her fourth child.

In a May 2002 letter, the veteran's VA social worker said 
that the veteran told her she was raped and sodomized by her 
ex-common law husband in January 1995.

This claim of rape was not reported to the RO in her 
September 1995 statement, or to the examiners in her March 
1994 or December 2002 VA examinations.  

Other rapes

At her June 2005 Board hearing, the veteran noted two other 
rapes at unspecified times subsequent to 1990 when she was 
staying in a hotel while performing IDT where she let someone 
she knew into her hotel room and "no did not mean no."

VA medical examinations

In April 1994, the veteran received a VA examination for 
PTSD.  The veteran reported having recurrent dreams, 
difficulty sleeping, intrusive thoughts, and flashback 
experiences since being raped in April 1989 while performing 
IDT.  The examining physician diagnosed PTSD and assigned a 
GAF score of 50.

In December 2002, the veteran received a VA examination for 
PTSD.  The examiner said that the veteran had a great deal of 
difficulty providing information regarding her reported 
history of sexual assault.  The examining psychologist 
provided an exhaustive, detailed narrative of the veteran's 
numerous previous claims of sexual assaults, medical 
treatment, psychological testing, and mental health 
treatment.

He administered an emotional functioning test, the 
Personality Assessment Inventory, the Clinician Administered 
PTSD Scale for DSM IV, the Trauma Symptom Inventory, and the 
Millon Clinical Multiaxial Inventory.

With respect to symptomatology, the examiner concluded that 
the veteran met the criteria for a diagnosis of PTSD, and 
assigned a GAF of 50, although the exact stressor(s) remained 
unclear.

With respect to stressors, the examiner concluded that the 
veteran was not able to provide an accurate or complete 
history of being sexually assaulted while in the military.  
She noted that, in reviewing past medical records, details 
presented seemed to vary.  She found the fact that the 
veteran provided information regarding a number of different 
topics which contradicted previously documented material to 
be of concern.  Additionally, she noted a history of 
stressors which occurred outside of the military which may be 
responsible for her current psychological presentation.

The veteran received a second psychological examination on 
the following day.  The Wechsler Adult Intelligence Scale-
Revised, the Personality Assessment Inventory, Rorschach 
Inkblot and Hand Test were administered.  The examining 
psychologist found the veteran to be largely uncritical of 
herself, likely to assign responsibility for setbacks to 
external causes, relying heavily on narcissistic and 
grandiose defenses in order to preserve an inflated sense of 
self-worth.  He did not provide a diagnosis.

Marital status

In a May 2002 letter, the veteran's social worker said the 
veteran was involved in a common law marriage for ten years.

In an August 2003 letter, the veteran's ex-common law husband 
said that he and the veteran lived together starting in 
November 1991.  He said the veteran would kick him out and 
then ask him to come back, and they permanently separated in 
2000.

At her June 2005 Board hearing, the veteran testified that 
she was in an abusive common-law marriage for three years, 
between 1992 and 1995. 

Children

The veteran has six children.  The two oldest are twins, born 
in March 1991.  In January 1996, the veteran told her 
physician that the father of her twin boys is her Reserve 
unit military counselor, a married man who raped her in 1990.

At her June 2005 Board hearing, the veteran testified that 
the fellow reservist who raped her during the April 1989 IDT 
is the father of her twin boys. 

Four of the veteran's children were been taken away from her 
on a permanent basis by the State Department of Social 
Service in 2000.   Subsequent to that time, the veteran has 
had two more children.

Restraining order

The veteran has stated on numerous occasions that, with the 
help of the Reserve unit, she obtained several restraining 
orders against the individual she claims raped her at the 
April 1989 IDT.

A June 1991 letter from the Reserve Readiness Command states 
that the veteran's commanding officer was "aware" of the 
restraining order and that every effort was made to keep the 
two individuals apart, including scheduling them to drill on 
different weekends.  The letter noted that the veteran then 
initiated a request to reschedule her drills to weekends 
during which the individual she had the restraining order 
against would also be drilling.

Enlisted performance record

For the period through January 1988, the veteran received an 
overall evaluation of 3.8, with a personal behavior 
evaluation of 3.8 from her Phoenix Reserve Unit.
For the period February 1989 to February 1990, the veteran 
received an overall evaluation of 3.8, with a personal 
behavior evaluation of 3.8 from her Phoenix Reserve Unit.  
She was recommended for, and advanced to, E-4 at the end of 
this period.

For the period February 1990 to June 1990, the veteran 
received an overall evaluation of 3.8, with a personal 
behavior evaluation of 3.8 from her Phoenix Reserve Unit.  
She was recommended for advancement to E-5 at the end of this 
period.

For the period June 1990 to June 1991, the veteran received 
an overall evaluation of 3.0, with a personal behavior 
evaluation of 2.0.  She was not recommended for advancement 
to E-5 at the end of this period.

For the period June 1991 to June 1992, the veteran received 
an overall evaluation of 3.0, with a personal behavior 
evaluation of 2.6.  She was not recommended for advancement 
to E-5 at the end of this period.

In November 1992, the veteran was processed for discharge 
based on unsatisfactory participation in the Ready Reserve 
due to failure to maintain 90% drill attendance, and for 
unsatisfactory participation for failure to provide 
information requested in connection with her temporary 
disqualification and Notice of Eligibility status, as 
directed.

Pregnancy tests or tests for sexually transmitted diseases

At her June 2005 Board hearing, the veteran testified that, 
between 1988 and 1993, she was tested eight times for 
pregnancy and three times for sexually transmitted diseases.

Records from law enforcement agencies

In response to an RO request, the Naval Criminal 
Investigative Service (NCIS) reported "No record of NCIS 
investigation."  The veteran has repeatedly stated that she 
did not report any of the claimed rapes to law enforcement 
authorities.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

In order for service connection to be awarded for PTSD, three 
elements must be present: 1) a current medical diagnosis of 
PTSD; 2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

If a PTSD claim is based on personal assault in service, 
evidence from sources other than the veteran's records may 
corroborate the veteran's account of the stressor incidents.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

Analysis

Compliance with February 1997 Board REMAND

A determination was made that the character of the veteran's 
discharge did not preclude her eligibility for VA 
compensation.

In response to an RO request, a June 2001 letter from the 
Naval Criminal Investigative Service (NCIS) reported "No 
record of NCIS investigation" with respect to the April 1989 
claim of rape.

The veteran did not respond to two RO requests for 
information regarding the restraining orders she says were 
obtained against the fellow reservist she claims raped her at 
the April 1989 IDT.  

The Board notes that the REMAND requested an examination by 
two psychiatrists and the veteran was, in fact, scheduled for 
and received VA examinations by two psychologists in December 
2002.  The examinations included extensive psychological 
testing.  One examiner diagnosed PTSD, while the other did 
not provide a diagnosis.  The Board accepts the diagnosis of 
PTSD provided by one of the examiners and, accordingly, finds 
there is no prejudice to the veteran because she was examined 
by psychologists rather than psychiatrists.   In this regard, 
the Board further notes that neither psychiatrists nor 
psychologists can corroborate claimed stressors.

The RO requested treatment records from all medical 
facilities that treated the veteran for PTSD.  All records 
received have been associated with the file.



Entitlement to service connection for PTSD

The veteran originally contended that she was raped by a 
single named individual at an April 1989 IDT, and that rape 
is the stressor that has caused her PTSD.  During the course 
of this appeal, the veteran has added additional contentions 
of in-service rapes as potential stressors for her PTSD.

In this case, the "facts" speak for themselves.  The only 
direct evidence of any of the numerous rapes reported by the 
veteran consists of her statements.  Her statements 
concerning those rapes, however, are contradictory and 
irreconcilable with respect to the important particulars: how 
many instances of rape occurred; how many people were 
involved in the various claimed rapes; and the circumstances 
of the claimed rapes.

Examiners and counselors have specifically noted that the 
veteran is a "poor historian" who provides contradictory 
accounts of the same events.  

For example, the veteran testified at her 1995 RO hearing 
that she reported the April 1989 rape to her commanding 
officer.  However, she submitted a written statement to the 
RO on the same day that she testified that she "was a coward 
when it came to telling everyone what happened" and did not 
tell her Reserve unit leadership anything, even when asked.

Moreover, the veteran has provided inconsistent versions of 
matters ancillary to her claims of rape.  She told her social 
worker she was in a common law marriage for 10 years; then 
subsequently testified before the undersigned at her June 
2005 Board hearing that she was in a common law marriage for 
three years.  She reported to a VA physician in 1996 that the 
Navy counselor assigned to her after the April 1989 alleged 
rape, himself raped her and was the father of her twin boys; 
then subsequently testified before the undersigned at her 
June 2005 Board hearing that the individual who allegedly 
raped her in April 1989 was the father of her twin boys.  In 
September 1995 she told the RO that she lost her promotion 
because of the April 1989 rape, but service records reflect 
that she had been promoted only two months prior to that 
incident and was recommended for further promotion just two 
months following that incident.

The examining psychologist at her December 2002 PTSD 
examination noted that the veteran was not able to provide an 
accurate or complete history regarding the claimed sexual 
assaults in the military, and the examiner was unable to 
identify the stressor(s) for the veteran's PTSD.  She noted 
that, in reviewing past medical records, details presented 
seemed to vary and found the fact that the veteran provided 
information regarding a number of different topics which 
contradicted previously documented material to be of concern.  

The Board notes that, despite repeated RO requests to obtain 
corroborating information of any of the claimed rapes, there 
is no evidence of record to corroborate the veteran's 
contentions from law enforcement authorities, rape crisis 
centers, mental health counseling centers prior to 2000, 
hospitals or physicians prior to 1996, statements from family 
members, roommates, fellow service members, or clergy.  The 
Board notes that the veteran did have an active sex life, as 
evidenced by her testimony that she had eight pregnancy tests 
and three tests for sexually transmitted disease between 1988 
and 1993.

The Board further notes that the veteran did not request 
transfer to another military duty assignment and her 
performance throughout the time period of the claimed rapes, 
as evidenced by her military performance records was 
exceptional.  It was only after the birth of her twin sons in 
1991 that her performance began to deteriorate.  There is no 
evidence of substance abuse and no evidence of depression 
prior to 1996, well after she was discharged.

The Board finds that the veteran has a current medical 
diagnosis of PTSD.  The Board further finds, however, that 
the veteran's statements regarding in-service stressors are 
not credible and cannot be corroborated.


There is no medical evidence of a causal nexus between 
current symptomatology and the claimed in-service stressors, 
and there is no credible supporting evidence that the claimed 
in-service stressors actually occurred.  Accordingly, the 
claim for service connection for PTSD must be denied.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.







	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


